9990 Richmond Ave

Suite 400 South

Houston, TX. 77042
Telephone (877) 768-3759
Pax (866) 926-5498
www.selenefinance.com

o
}

as
4

 

Hours of Operation (CT)
Monday - Thursday: 8 a.m. - 9 p.m.
Friday: $ a.m.-5 p.m,

 

e This is an important notice concerning your right to live in your home. Have it translated
at once.

_¢ Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por
favor traduzca esta notificacion inmediatamente.

¢ Este é um aviso importante em relacio ao seu dereito de morar na sua residéncia. Por
favor, tem tradizido imediatamente.

e C'est une notification importante concernant votre droit de vivre chez vous. Faites-la
traduire immédiatement.

© NMEA, REE.

RIGHT TO REQUEST A MODIFIED MORTGAGE LOAN

   

 

 

 

06/06/2017 By First Class and Certified Mail

MATTHEW J VANDERHOOP
17 OLD SOUTH RD
AQUINNAH, MA 02535-1520

Sent First Class Mail:
C32051L35441

Re: — Property: 17 OLDS RD
AQUINNAH, MA 02535
Loan #: 1333 with Selene Finance LP

To MATTHEW J VANDERHOOP:

We are contacting you because our records indicate that you are eligible under Massachusetts law to
request a modification of your mortgage with Selene Finance LP (“Selene”), [f you want to request a
loan modification or other foreclosure alternative option, you must complete and return the enclosed
Mortgage Modification Options form along with any supporting information no later than J uly 6,
2017. The Mortgage Modification Options form and any supporting documents must be returned by
certified mail or similar service to Selene Finance LP. We will respond to your request within 30 days
of its receipt.

Please be aware this notice of Right to Request a Modified Mortgage Loan is different from the Right
to Cure Your Mortgage Default notice that you may have already received. The enclosed Mortgage
Modification Options form provides you with four choices. These choices impact the options under
the Right to Cure notice and should be carefully considered. If you do not want to request a loan
modification, you must still return the enclosed Mortgage Modification Options form. Please keep a
copy of everything you send to us and keep proof of mailing the materials to us.

Page 6 of 2 NMLS# 6312
 

If you do not return the enclosed Mortgage Modification Options form by July 6, 2017 your
right to cure your mortgage default will end on 09/04/2017.

If you have questions, please contact Selene Finance LP at (877) 768-3759 or 9990 Richmond Ave,
Suite 400 South, Houston, TX 77042, If you would like assistance from the Attorney General's
Office, you may contact the HomeCorps hotline at 617-573-5333 to speak with a loan modification
specialist who can assist you. We suggest you mention this notice when you call.

Sincerely,

Maria Malaro
Mortgage Specialist

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.

Enclosures:
e Mortgage Modification Options form
* Request for Modification Assistance form or Selene Finance LP's current loan modification
application
¢ Required Documents For Loan Modification Application, or similar form
e Uniform Borrower Assistance Form
® 4506-T

Page 7 of 21
Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for
that purpose.

Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this
communication is not an attempt to collect the debt against you personally.

For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state
laws provide important protections for you, including, under most circumstances, a prohibition on foreclosure
during and twelve months after the servicemember' s active duty service. Selene will not foreclose on the
property ofa servicemember or his or her dependent during that time, except pursuant to a court order. You
also may be entitled to other protections under these laws, including interest rate and fee relief. Please contact
us to learn more about your rights.

Page & of 21
 

MORTGAGE MODIFICATION OPTIONS
You must return this form in the enclosed envelope by July 6, 2017.

MATTHEW J VANDERHOOP
17 OLD SOUTH RD
AQUINNAH, MA 02535-1520

Re: — Property: 17 OLDS RD
AQUINNAH, MA 02535
Loan #: ‘1333 with Selene Finance LP

To MATTHEW J VANDERHOOP:

You must check one of the following boxes to notify Selene Finance LP of how you would like to
proceed.

Q) I would like to request a loan modification. I have attached a complete statement of my income
and list of assets, total debts and obligations as requested by the creditor in the form(s) which
accompanied the Right to Request a Modified Mortgage Loan Notice. I maintain my right to a 90 day
period to cure my mortgage default.

Q) I would like to request a different foreclosure alternative such as a short sale or deed-in lieu of
foreclosure. I maintain my right to a 90 day period to cure my mortgage default.

C) I do not want to request a loan modification or any foreclosure alternative. I maintain my right to a
90 day period to cure my mortgage default,

QO) I want to waive my right to cure the default on my mortgage loan and proceed to foreclosure, |
understand that by choosing this option I waive my right to any cure period.

 

 

Borrower Name Date

 

Borrower Telephone Number
 

QO) All Borrowers

aa

a An application that includes a complete list of monthly income

ooo

Q

and expenses, if required by the creditor

Provide signed Internal Revenue Service Form 4506-T
(Individual Tax Return Transcript Form) or Internal Revenue
Service Form 4506T-EZ (Short Form for Individual Tax Return
Transcript)

Provide copy of last two years’ tax returns, with all

schedules including Schedule E, if applicable

Provide copy of 2 most recent bank account statements

Provide proof of expenses and monthly obligations

Provide copy of utility bill showing homeowner name and
property address

Provide copy of credit card statements showing payments due on
all balances

Provide copy of mortgage statements for other mortgages on the
property, if applicable

 

CQ} For people who earn a
wage

io

Provide a copy of most recent pay stubs reflecting at least 30 days

of year-to- date i income of borrower or co- borrower _

 

Qi For people who are
self-employed

 

Provide a copy of the most recent signed and dated qu qué tarterly or
year-to-date profit and loss statement

 

 

QO) For people who receive QO

alimony, child support,

or separation
maintenance payments

income from other
sources

(} For people who receive QO

Provide documentation of alimony, child support, and/or
separation payments

Notice: Alimony, child support or separate maintenance income
need not be disclosed if you do not choose to have it considered
for repay ving your mortgage debt.

Provide documentation of tips, commissions, bonuses, housing
allowance or overtime; and/or

Provide documentation of unemployment income and/or social
security income, death benefits, pension, public assistance, or
adoption assistance; and/or

Provide documentation of income from rental properties,
including copy of any lease agreement

 

 
  

      

= tem: ad need hela, you must compis MONT tis form a eng weth other
required documentation ta be cansidered for available solutiorss. Gn this page, you must disclose infarmation about (1) you arc
your intentions te ssher heep er transi aut of your hime: (2) the property's status: 4) yesl estate taxes: (43 homeowner's
insurance gremiuans; (8) bankruptey: (8) your credit counseling agency, and (?} other liens, #€ aryy,on your propery,

 

 

On Page 2 you musi disclose information about all of your incomes, expenses ard assets. Page 7 also lists the required income
documentation tat you must submit in support of your request fer sesistenes. Than an Page 3, "iui MUL complete the Hardsnis

dave in which pour chechase the nature of your hardship. The H ardship Affidavit informs you of the required decumentation that
YOU Must SUDMmH In suppor of your hercshio. cl ais.

   

  

 

NOTICE: tn addition, when you sign and date this fon, you will make important certifications, representations and
agresments, including certifying that all of the information in this Borrower Assistance Formis accurate and truthful and
any identified hardship has. cerntributed to your subraission of this request fer mortgage relief

REMINGER: The Borrawer Response Package you need to return cansists ak {ij this campleted. signed and dated
Barrawer Assistance Form; (2) completed and signed IRS Form 45057 -EZ; (3) required incomes documentation, ancl (4)
required hardship documentation.

Loan LO. Number (iisuaity found on your monthly morgage ststeme rt

 

lweantto: Cheep the property etl fhe property Dinteed the property te lienholder

Mis
The property is currenthy: Cnmy Primary Residence Olgecond Home Olan tivestment Property

Provide vechicstion ef occupancy’ (ie. estievsad phone fall

 

 

 

 

 

 

The property is currently: = Dhonwner Oscupied Orentes Decupied Dvscant
Ecrrawer : Co-Eorrowerihion-Obligar
BORROIWEAS NAME OO-ECRROWERS AME
TY PAIMBER DATE OF BETH SOCIAL SECURITY NE UATE GF SRTH

 

 

 

 

HOME PHOME NUMBER WITH AREA GORE HOME PRONE NUMSER WITH ASES cane

 

CELL GE WGRK

 

MEER WITH AREA CODE

 

WITH AREA COE

 

Tetene = authorized to cad amd ted this cell phone number for esi to call and text this cell phame number fer
less rittpet'on eferts ves Oa migigaton eforts Ol yes Op
ee

NE NUMBER To Cal

  

 

 

 

 

PROPERTY ADDRESS (F SAME AS MAILING ADDRESS, JUS) WRITE EMAIL ADDRESS
BATE)
Estimated yale: 3 Have pou contacted a cred? counseling agency for help?

ts the property listed! fer sale? Dyas. 2 hie Ces Obs
i yes, what was the listing dats? Listing Price? }
Hf property has bear listed for sale, nave yourecelved an ofer on dhe
property? LO Yes 1pm

Fyes, please complete the counselor contact information below
Couneelce’s Name:
Agency's Mame:

 

 

 

 

Date of offer, Amaunt af Gfier. $ .
Agant's Marne Counsel's Prone Number:

a 3 pl LSS
Agent's Fhone Number: Counseles’s Email Aderecs:

 

For Sale by Owner? Dyes OO Mo

 

 

Bo you have condorunium or homeowner assogiaton (HOA) es? LD ves Oo

Total monthly payment arreount Mame and aciress that fees are paid 17

 

 

 

Have you filed for sarkruptey? Dyes CMs
I yes: Chapter? (1 Chapter 13 Filing Date:
Has your bariirupicy een @scharnes? CO yee LE io Bantrupicy case Meonbear-

 

 

 

 

 

Selene Loss Mitigation Application Page 11 of 21
 

  

 

 

 

 

 

 

 

  

 

 

  

 

   

 

 

 

 

Household Acsets (associated with
is propery andlor borrowers}
Monthly gross Parsi Mocgage i Checking 4
5 * _— ; me
ees Payment ? Anopurt’st 3 Fond 5
7 Second Mortgage Checking Water / Gas !
ane rine 3 ee
eaerane 5 Payment 3 Aszgurits) 9 Electre E
Child: Sue parts * Harneawner's SavingscrMoney = |. ee
Abmeny’ insurance 3 Market Acctis)} * Transportation 3
ca-tacable sore : s
cone on val $ Property Taxes 3 CDs. 3 Child Care 3
seul ti
able &3 bene 2
da i =e 6 Credit Canis {
af Gane isla install ent Losnts} ff dyin
smeeme from § - = oh - oanls) 3 Stocks 7 Bonds 3 ae ae 3
srsuiterict (lots minimum lAsurarice
ee payment eer month)
3 5 ‘Other Dash on Hand | § Oas eiSatelite 3
« 5 Other Realistve |. *
a x : 1 y a
Payrrents ‘ (estimated values |* °
newiphoyrsnit Alimony, chald : — ; 7
merc aT 5 Al CH iid x 40 2 2092 IRA 3 5
a ES :
Feed: 5 Mortsage Payments 5 = =
Starnpavelfare ch otherorsperies | * ———|* ®
Caner. 3 ther a 3 $
otal) (t5 x x
se ala 5 Tatal Bebt & Total Assets 5 Fotal Expenses g

 

 

 

 

 

 

 

 

“HGHIGE, ALUPIONY CUE SuIpger, OF sapATeerLntanonee Income Peed Met De feveaied you de not eieess fomeee Ieerekaaead fon Taping (hla lean,

    
 

 

 

 

 

 

 

Required Income Gocumentation - For AN Household Members and Morigagers

0 Do yan satan a wage? oo AGE you petampicysd?
For each bemswer who's a-salared emeloyee or
hourly wage ¢amer, include the mest recent pay stub
3 atlenst 20 cays of yer-te-cate earrings:
for each bere:
(w-2'4, lax rehuma, Thank aisiemen
aacannis})

 

  

For gach barower who receives sel-ernpleyed income, incizcle two years of
compteted, signed individual teceral come tax ratums ad, 35 spel cable, the
business tay retum: AND ether ee mest recent signed and diated quaneny or

af-to-date profivloss siaterent that refacts aothity fer the moztrecent free
Months; OR copies of bark ststements for a) acoaunts fer the last sie monte
evidencing canknwaticn of business activity,

        
    

 
  
 

  

   

 

  

 

 

 

S2050ne Workeniteacher? Annual Sian Data: Anniat End Date:

To you Rave any addtional scurees of neome? Provide for each borrower as applicable:

“Other Earned Inseme" such as bonuses, seninissions, housing allowance, ties, or overtine:

C Reesbie thec-pany decumentsten deserbing the anount and nature cf the income (e.9., paystub, employment contractor printouts
documenting te incnre).

Social Secority, disability or death benefits, pension, public assistance, or adoption assistance:

OC Cceumentaton stewing the amount and ire-quency of the benefiis, such as letters, exh bas, disability polivy or benefits statement fram the
prowaer, and

C Documentation stewing the receipt of payment, such 35 cogess of the tao mest recent hank slaterrents showing deposit amcunts,

Rental imeore:

D Copy of the most recent fled federal tax retum with all schedules, inching Schedule E—Surplemerital Income and Loss. Rental Income
for qualifying pewposes wi be 75° of the gross rent you regorted, reduced Sythe monthly dett service on the property, #2pplicable; or

D If rental neome is not reported on Schedule E - Supplemental iionme and Loss, provide a CODY of the current Base agreement wah either
tank staements or cancelled rent checks demonstrating receipt of rent.

Investraent income:

D Copies of the tro most recent investment statements or bank siatements suppesting receipt of this neome.

Alimony, child suppert, or separation maintenance payments as qualifying income:

0 Copy of divorce cecres, Separation agreement, or other written legal agreement fled with a court, or court decree that sites the arcunt of
the alimony, chic support, of separation mantenance sayments and the cerind of time over which the payments will be neceved, and

Di Copies ef your fwe most recent Bank statements or other Hird-party cheuments showing rece'pt of payrnent.

Hitice: Alrrory, chit Sisoort, of separata malrenanes income peed mot be revealed it you: do not chtese te have If considered tor renaying this car.

Average Moma workad ger yr:

LI

 

 

 

 

 

 

 

Selene Loss Mitigation Application Page 12 of 21
  

 

HARDSHIP AFFIDAVIT

iprovice a written explonstion with this requestdeseribing the specific nature af your hardshin}

 

Date Hardship Zegqanis:

Lai Te questing review of my current firanciad situation to determine whether | qualify for temporary orpemiarent MONZage orn relief eetions,
3 Sg ty, £

 

 

ibeleye that my situation if:

J Sherttenrs dunce 8 monthsy
3 Mediuns-barnd a= {2 months
o] Long-term or Permanent Hardship greater than 12 menths}

)

 

 

iam having d fisuity making my meathly payment besause of reason set forth below.
Fiesta check si ist aoniy and fudme required consmenislion domonstaiing your primary harichn!

 

# Your Hardship is:

Then the Required Hardship Documeniafion is:

 

Go Uneriphoyrnt
Btart Gate:

ere! Dats:

G state Uneipleyrent Letter, Uremic,
fisted or igs retums fer thase vearl si

   

Cormpensaten Ferm 1029 G fer the tiene ¢

 

 

Oo Underempeleyment

  

=

Pay stubs, W's, and Tas Flsturns fer the time frames cus q which you were
urceremoloyed.

 

CS tncemne raduecion $9. almination of

G Pay subs, W's, and Tao Steturna fer the tire frames Gurng which your ineme was

reduced. Income Bek ore, incoming After.

Le

 

 

 

CG tax Telus to support morgare in numberof dependants

 

 

  

 

 

  

senaratan of CG piverce decree signed by the ceurt OR
or sinllar  sreeey rare, = mura) TFs. SeParaian Sgreenvent signed by the seed: C8
epolicable law CG Recorded q ceed evidencing that ihe non-coeupying Zemewer er co- Bommwer has
relinquished all dghts to he propery
0 Ceath of a horroeserior death of ether ihe Orginal Death sertifiexte: OF
sia, a penondary wage eamer in tha Obituary or mewspaper article reporting ite death

Prohated Arlt

 

 

 

proeoo- since OF
depes dent fanny rember

Chocter's ate of illness or diszbilin: OF
Medical bills; OR

Prre of rionthly insurance ben

 

 

of aripleymant

CG Cisester ingiural ar man-made! adverse}
irspacting the groperty or Borewers a

Insurance clam: OR

Federal Cmergency Managerent Agency grant or Sr2d Susineas Ami

 

tates loan: OR

 

Baraaver of Employer property lise in a federally declared disaster area

 

 

CIC 61 CCI C9 CCT 0 CI

For active duty sercice members: Notice cf Femmanent Change cf Station {PCS} or actual
cars.

 

CG For Rinphaytient Uansiers/new emplayenrent:
Copy of sgned offer letter or notice from employer showing barsier ipa new empioyrrent
ee A40cT
Paystub Trem) mes err:
Wirstern explanation:

  

fri listed shove is applicable}

 

CF tn ad: on, documentation thal reflects the anvcunt af any releoation: assistance
provided, if appiicabie (ret renviredl for those with PCS orders}.

 

BG Susiness Failure

 

 

3 tas retum trem the previous year fimcluding all schedules} AND!
CF Preef of bUSINGSS fadure supecrted by ene of the Jollwcng:
© Bankroptoy filing fer the basiness: OR
« Taro months resent tank statercents for the business acequntevir aencing cessation of
business activity; OR
e Most recent signed and dated euarterly er year-to-date profit and less statement

 

 

Selene Loss Mitigation Application

Page 13 of 21

 
 

    

sshitis) identtied above has contpheted

   

ia eas relief

2, junderstand aaa sien tha Sei CET, CWTer OF Gusrantar of my mortgage, or their sgent(s) may investigate
accuiacy of my sisiements, may require me to prowide scditional supporing dcoumentation, and thet knowingly submitting talse
infarmation may viclalz Faderal and ather applicable ="

4. funderstand the Servicer wil obtain a current eredit resent. on ail borrowers enligated on the Note.

4. junderstand that if { have intentionaly defauited on my existing margags, engaged in fraud er migrepresent
connection this faguest far ma rif! do not provide all required documentation, the Servicer
morgage relief gran Scieure on my home and/or pursue any available legal remedias

i ceruty thai my property has rebres ; a a concemmation natics,

| cerufy thal | am willing to prewide af requested documents and to respond te 3 Be nicer communications ina tisely manner. |

mcersiand that time is of ihe essence

tand asta hes Servicer will

        

 

 

    

 

   
 
  

 

ce

  
    
 
 

ite rey eligibility for available
ic to ce Sesistance based solely cn jhe repr

tE1F

     
 
  
 
 
  

 

documentst for: ‘sub
ilar eligitla ci
agree ter

io

or iorbesrance plan, and | acesptand agree to all tems of
Eman are in sted into such clan by
ee Senicer's determination and rofifiestion efimny
when apolicat 2) will serve as gocect
oc ons of ihe ira] period pian, peng an of iorhearance pian.
ce ents and! posi 3 oon ang t ie ! n, thal paricd lar, or
: prefudcice to, ar oi my loan of foreclosure
action and -and serail mot consit 5 such payments are sudicient tp
completely cure my entire default under ny Ioan.
iO. | agree that any over waiver as ta my payment of esercw Hams io ihe Servicer in co nnecion with ry loan nas been revoked,
11. a for and enter into a repayment clan, forbearance plan, crinal peried alan, bag ree te tie establishment of an escrow
cunt and tha payment of escrow lems Hf an asorow accourt raver atetad on ry Ioan.
Te is un nde retanel that the Seevicer will collect and record personal information that | suterit in this Bore wer Response Packsae and
& Pa a fon process, including, butinet Gnited to my nants, sddress, eee ine aware Sacia) senurity number, credit
2, Payment hetory, smd iniormation shout my aeaount balance néssstand and consent te the
fosur-of my personal information and tha terns of anne efnative thal! reesive ig any
investor, INSurer, Quatantor, or servic 18, INSUIBS, Quarantess, of services my first lien or subordinate lien (if anpdiec
morgage foams} or to any HUD-ced i
13. 9] am eligible for forselcsure prevention reef order the federal Mali ng Home Affordable Progrann, | understand and eonsert in
the disclosure of my personal informaiion and the terms of any Making Home Affordable Agreement by the Servicer to (3) the
US. Department ef the eng Li j ee nie Mae and Freddie Ma in connection with their responsibilities under the Homeowner
APordabiity and Stab 12s that Peromn Support garvices in conjunction with M. aking Pome Affordable,
id} consent to being contac ted a qoncerniz a this request for morigag# assistance af aay cellular or mobile telsanons mumizer | have
provided io the Lender. This inches text messages, telephone calls and emails tom y Cellular or meni

 
 
 
 

   
 

 

th il

      
 

  
  
 

sarance clan d will

 

tea a ture of mye

 

     

 

     

    

    
   

   

  

he

 
 
 

   

   

 

 

Barewer Sijnaiure Date Co-Borrower Signature Dale

Selene Loss Mitigation Application Page |4 of 21
 

Real Estate Fraud Certification!

This Certification is being requested by your servicer and is required, for certain additional incentives, by the federal
government under, as applicable, the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 ef sey.), the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203). or the Federal Housin g Enterprises
Financial Safety and Soundness Act of 1992 (Pub. L. 102-550), as amended by Housing and Economie Recovery Act of
2008 (Pub, L. 110-289) (12 U.S.C. 4501 ef seg.). Federal law provides that no person shall be eligible to begin
receiving assistance from the Making Home Affordable Program, if such person, in connection with a mortgage or real
estate transaction, has been convicted, within the last 10 years, of any one of the following: (A) felony larceny, theft,
fraud, or forgery, (B) money laundering or (C) tax evasion. Providing the requested Certification is voluntary; however,
if you do not provide this Certification, you will not be eligible to receive the sixth year “pay for performance” incentive
under the Making Home Affordable Program. Therefore, you are required to furnish this Certification if you wish to
teecive the sixth year “pay for performance” incentive under the Making Home Affordable Program.

By signing below, L'we represent that I/we have not been convicted within the last 10 years of any one of the following
in connection with a mortgage or real estate transaction:

(1) felony larceny, thefl, fraud, or forgery,
(b) money laundering, or
({c) tax evasion.

I/we understand that my/our signature below authorizes the servicer to share this Certification with its agents and the
U.S. Department of the Treasury, Fannie Mae, Freddie Mac or their respective agents, each of whom may investigate
the accuracy of my statements by obtaining a current consumer report, and performing background checks, including
automated searches of federal, state and county databases, to confirm that LAve have not been convicted of such crimes.
[we also understand that knowingly submitting false information may violate Federal law and may result in civil or
criminal penalties, as well as loss of benefits or incentives provided under the Making Home Affordable Program and
that are posted to my/our mortgage account after the effective date of this Certification. This Certification is effective on
the earlier of the date executed as listed below or the date received by your servicer,

I/we also certify under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

 

 

Borrower Signature social Security Number Date of Birth Date Executed
Co-Borrower Signature Social Security Number Date of Birth Date Executed

L

This Certification is being requested by your servicer and is required, for certain additional incentives, by the federal
government under, as applicable, the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 ey seq.), the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 11 1-203), or the Federal Housing Enterprises
Financial Safety and Soundness Act of 1992 (Pub, L. 102-550), as amended by Housing and Economic Recovery Act of
2008 (Pub. L, 110-289) (12 U.S.C. 4501 ef sey.). Federal law provides that no person shall be cligible to begin
receiving assistance from the Making Home Affordable Program, if such person, in connection with a mortgage or real
estale transaction, has been convicted, within the last 10 years, of any one of the followin a: (A) felony larceny, theft,
fraud, or forgery, (B) moncy laundering or (C) tax evasion. Providing the requested Certification is voluntary; however,
if you do not provide this Certification, you will not be eligible to receive the sixth year “pay for performance” incentive
under the Making Home Affordable Program. Therefore, you ate required to furnish this Certification if you wish to
receive the sixth year “pay for performance” incentive under the Making Home Affordable Program.

Selene Loss Mitigation Application Page 15 of 21
       

&. INFORMATION FOR GOVERNMENT MONITORING PURPOSES

The following information is requested by the Federal Government for certain types of loans related to a dwelling in order to monitor the lender's compliance
with equal credit opportunity, fair housing and home mortgage disclosure laws. You are noi required to furnish this information, but you are encouraved to
do so. The law provides that a lender may ot discriminate either on the basis of this information or on whether you choose to furnish it. If you furnish the
information, please provide both ethnicity and race. For race. you may check more than one designation. Tf you do not furnish ethnicity, race or sex, under
Federal regulations, this lender is required to noie the information on the basis of visual observations and surname if you have made this application in
person, If you do not wish to furnish the information, please check the box below. (Lender must review the above material to assure that the disclosures
satisfy all requirements to which the fender is subject under applicable st state law for the parucular type of loan applied for.)

    

 

 

    

 

 

 

 

 

 

  

 

 

 

 

 

 

BORROWER O11} I do not i nish this infrmation a: CO-BORROW r O Ido net wish to furnish this. informa mn
Ethnicity: O) Hispanic or Latino CI Not Hispanic or Latina Ethnicity: :O Hispanic or Latino 0 Not Hispanic or rLating
Race: 1 American indian or OO Asian oO Black or Race: CJ American Indian or OI Asian CI Black or
Alaska Native African American Alaska Native Aftican American
C) Native Hawaiian or OO] White CO Native Hawaiian or 0 White
Other Pacific [stander Other Pacific tslander
Sex: _OF Fer . . Sex: O Female 0 Male oe _ .
To he Completed by Loan Originator:
This mfonnation was provided:
01 tna face-to-face interview
C1 in a telephone interview
CO] By the applicant and submitted by fax or mail
D1 By the applicant and submited via e-mail or the Internet
Borrower Signature Date Co-Borrower Signature Date

Selene Loss Mitigation Application Page 16 of 21
 

******EOR FLORIDA PROPERTIES ONLY***¥**

    

ees
near ae

La oft

“Tl pas
ae

Panic
Ss
R ?
aE Favereet

earn
me if i]

Ee Ss

“to
ae
C3

LOAN NUMBER:

 

FEE AGREEMENT FOR LOAN MODIFICATION SERVICES

FLORIDA LAW REQUIRES THAT WE PROVIDE FLORIDA RESIDENTS WITH THIS AGREEMENT ALTHOUGH WE DO NOT
CHARGE YOU A FEE FOR LOAN MODIFICATION SERVICES,

THIS AGREEMENT FOR LOAN MODIFICATION SERVICES (“AGREEMENT”) IS MADE AND ENTERED INTO THIS
DAY OF , 20 , BY AND BETWEEN SELENE FINANCE LP (SELENE) AND
(BORROWER/S) FOR THE MORTGAGE LOAN

 

MODIFICATION SERVICES DESCRIBED HEREIN,

SELENE IS A MORTGAGE LOAN SERVICER WHOSE ADDRESS IS: 9990 RICHMOND AVENUE, SUITE 400 S, HOUSTON,
TEXAS 77042, SELENE IS OFFERING TO ASSIST YOU IN MODIFYING THE LOAN ON YOUR PROPERTY.

SELENE WILL NOT CHARGE YOU A FEE FOR ASSISTING YOU IN MODIFYING YOUR LOAN BUT WILL REQUIRE THAT YOU
PROVIDE FINANCIAL INFORMATION SO WE CAN DETERMINE YOUR ABILITY TO QUALIFY FOR A MODIFICATION.

SELENE WILL REQUEST A CREDIT REPORT TO CONFIRM YOUR DEBTS AND SUBMIT A PACKAGE TO THE NOTE HOLDER
FOR REVIEW AND APPROVAL. SELENE CANNOT GUARANTEE THAT THE NOTE HOLDER WILL AGREE TO MODIFY THE
LOAN BUT IF THE NOTE HOLDER AGREES, WE WILL CONTACT YOU TO PROVIDE THE TERMS AND FORWARD THE
MODIFICATION AGREEMENT TO YOU FOR EXECUTION.

YOU MAY CANCEL THIS AGREEMENT FOR LOAN MODIFICATION SERVICES WITHOUT ANY PENALTY OR OBLIGATION
WITHIN THREE (3) BUSINESS DAYS AFTER THE DATE THE AGREEMENT IS SIGNED BY YOU.

THE LAW REQUIRES THAT THE LOAN ORIGINATOR, MORTGAGE BROKER, OR MORTGAGE LENDER IS PROHIBITED
FROM ACCEPTING ANY MONEY, PROPERTY, OR OTHER FORM OF PAYMENT FROM YOU UNTIL ALL PROMISED
SERVICES HAVE BEEN COMPLETED. IF FOR ANY REASON YOU HAVE PAID THE CONSULTANT BEFORE CANCELLATION,
YOUR PAYMENT MUST BE RETURNED TO YOU WITHIN (10) BUSINESS DAYS AFTER THE CONSULTANT RECEIVES YOUR
CANCELLATION NOTICE. THIS DOES NOT APPLY IN THIS CASE BECAUSE SELENE DOES NOT CHARGE ANY FEE FOR
MODIFICATION SERVICES.

IF YOU WANT TO CANCEL THIS AGREEMENT, PLEASE SEND A SIGNED AND DATED STATEMENT THAT YOU ARE
CANCELING THE AGREEMENT TO SELENE AT S990 RICHMOND AVENUE, SUITE 400 SOUTH, HOUSTON, TEXAS 77042,

IMPORTANT: THE LAW ALSO REQUIRES THAT WE ADVISE YOU THAT IT IS RECOMMENDED THAT YOU CONTACT YOUR
MORTGAGE LENDER OR MORTGAGE SERVICER BEFORE SIGNING THIS AGREEMENT. YOUR LENDER OR SERVICER MAY
BE WILLING TO NEGOTIATE A PAYMENT PLAN OR A RESTRUCTURING WITH YOU FREE OF CHARGE. IN THIS CASE,
SELENE IS YOUR MORTGAGE SERVICER AND WE DO NOT CHARGE YOU A FEE FOR THESE SERVICES.

 

BORROWER SIGNATURE DATE SIGNED

 

CO-BORROWER SIGNATURE DATE SIGNED

Selene Loss Mitigation Application Page 17 of 21
Third Party Authorization

ty, an an
Thc Bice Bas aes

“Tl

NAN

ae

:
ane
TE
mt

a
rr

CE

 

First Name

Borrower Information

 

Last Name

Last 4 Digits - Social
Security Number

 

First Name

Last Name

Co-Borrower Information

 

Last 4 Digits - Social
Security Number

Property Address

 

Street

 

City/State/Zip Code

Loan Information

 

Loan Number

 

Mortgage Company Selene Finance LP
Name

 

 

 

 

|/We am/are the borrower(s) on the above referenced loan.

By signing below, I/we hereby authorize Selene Finance LP to discuss the loan with the following

individual/company:

 

Authorized Individual
or Company

 

Street

City/State/Zip

 

 

 

Phone Number

 

 

This authorization will remain in effect until | send written notice to Selene Finance LP that the authorization

is revoked.

 

Borrower Signature:

 

Borrower Printed Name:

Co-Borrower Signature:

Date Signed

Date Signed

 

Co-Borrower Printed Name:

 

 

 

 

Selene Loss Mitigation Application

Page 18 of 21
EXAMPLE ONLY

vam A5 06-T Request for Transcript of Tax Return

® Do not sign this form unless all applicable lines have been completed.
(Rev. September 2015) - : . = ee
Request may be rejected if the form is incomplete or illegible.
Deparlment of the Treasury . :
Internal Revenue Service » For more information about Form 4506-T, visit www.irs. gov/form4506t.

OMB No. 1545-1872

Tip. Use For 4506-T to order a transeript or other return information free of charge. See the product list below, You car: quickly request tanseripts by using
our automated self-help service tccls. Please visit us at IRS.gov and click on “Get a Tax Transcript..." under “Tools” or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return.

 

 

 

 

1a. Name shown on tax return. Ifa joint return, enter the name 1b First social security number on tax return, individuat taxpayer identification
shown first. number, or employer identification number (see instructions)
BORROWER NAME BORROWER SOCIAL SECURITY NUMBER

2a_ Ifa joint retum, enter spouse's name shown on tax return. 2b Second social security number or individual taxpayer

identification number if joint tax return

CO-BORROWER NAME CO-BORROWER SOCIAL SECURITY NUMBER

3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)
CURRENT ADDRESS

 

4 Previous address shown on the last return filed if different from line 3 (see instructions)

 

§ Ifthe transcript or tax information is to be mailed to a third party (such as a mortgage company}, enter the third party's name, address,
and teleshone number.

Selene Finance, 9990 Richmond Ave, Suite 400S, Houston, TX 77042, 877-768-3759

Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through $ before signing. Sign and date the form once
you hava filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax transcript to the third! party listed
on fine 5, the IRS. has no control over what the third party does with the information, If you would liks to limit the third party's authority io clisclose your
transcript infermation, you can specify this limitation in your written agreement with the third party.

 

6 Transcript requested. Enter the tax form number here (1040, 1065, 1120, ete.) and check the appropriate box below. Enter only one tax form
number per request. » 1040

a Return Transcript, which includes most of the line items of a tax retum as filed with the IRS, A tax return transcript does not reflect
changes made to the account after the return is processed. Transcripts are only available for the following returns: Form 1040 series,
Form 1065, Form 1120, Ferra 1120-A, Form 1120-H, Form 1120-L, and Form 11208. Return transcripts are availalsle for the current year
and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days 2. . | |, Vl

b Account Transcript, which contains information on the financial status of the account, such as payments mace on the account, penaity
assessments, and adjustments mace by you or the IRS after the return was filed. Return information is limited to items such as tax liability
and estimated tax payments, Account transcripts are available for most returns, Most requests will be processed within 10 business days

¢ Record of Account, which provides the most detailed information as it is a combination of the Return Transcript and the Account
Transcript. Available for current year and 3 prior tax years. Most requests will be processed within 10 business days

7 ~~ Verification of Nonfiling, which is proof from the IBS that you did nat file a return for the year. Current year requests are only available
after June 15th. There are no availability restrictions on prior year requests. Mast requests will be processed within 10 business days. . [J]

5 Farm W-2, Form 1099 series, Form 1098 series, or Form 5496 series transcript. The IRS can provide a transcript that includes data from
these information returns. State or local information is not included with the Form W-2 information. The IRS may be able to provide this
transcript information for up to 10 years. Information for the current year is generally not available until the year after it is filed witn the IRS, Far
example, W-2 information for 2011, filed in 2042, will likely not be available from the IRS until 2013. If you need W-2 information for retirement
purposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests wil be processed within 10 business days . [7]

Caution: If you need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.

 

9 Year or period requested. Enter the ending date of the year or pariod, using the mmidd/yyyy format. If you are requesting more than four
years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941. you must enter
each quarter or tax period separately.

mm/ dd /yyyy mm/ dd / yyyy | mm/ dd / yyyy | / /

Caution: Do not sign this form unless all applicable lines have been completed.

 

Signature of taxpayer(s). | declare that { am either the taxpayer whose name is shown on line 1a or 2a, Or a person authonzed to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or parly other than the taxpayer, |
certify that | have the authority to execute Form 4506-T on behalf of the taxpayer, Note: For transcripts being sent to a third party, this form must be
received within 120 days of the signature date.

{¥] Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she Phone number of taxpayer on line

 

 

 

 

has the authority to sign the Form 4506-T. See instructions. taor 2a
b BORROWER SIGNATURE DATE
Signature (see instructions) Date
Sign b
Here Title (if line 1a above is a corporation, partnership. estate, or trust}
) CO-BORROWER SIGNATURE DATE
Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 37667N Form 4506-T (rev, 9-2015)

 

THERE SHOULD BE NO CROSS-OUTS ON THIS FORM

Selene Loss Mitigation Application Page 19 of 21
ian 45 06-T Request for Transcript of Tax Return

» Do not sign this form unless all applicable lines have been completed.
(Fev, Santer 2005) » Request may be rejected if the form is in lete or illegib!
Department of the Treasury q . ¥ . 1 " comp meginle-
Internal Revenue Service » For more information about Form 4506-T, visit www.irs. gov/form4506t.

OMB No. 1545-1872

Tip. Use Form 4506-T to order a transcript of other return information free of charge. See the product list below. You car. quickly request transcripts hy using
our automated self-help service tcals. Please visit us at |RS.gov and click on “Get a Tax Transcript..." under “Tools” or call 1-800-908-9946. If you need a copy
of your return, use Form 4506, Request for Copy of Tax Return. There is a fee to get a copy of your return,

 

 

ta Name shown on tax return. If a joint return. enter the name 1b First social security number on tax return, individual taxpayer identification
shown first. number, or employer identification number (see instructions}
2a Ifa joint return, enter spouse's name shown on tax return. 2b Second social security number or individual taxpayer
identification number if joint tax retum

 

 

3 Currant name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)

 

4. Previous address shown on the last return filed if different from line 3 (see instructions)

 

§ If the transcript or tax information is to be mailed to a third party (such as a mortgage company), enter the third party’s name, addrass,
and telephone number.

9990 Richmond Avenue, Suite 400 South, Houston, TX 77042

Caution: If the tax transcript is being mailed to a third party, ensure that you have filled in lines 6 through 9 before signing, Sign and cate the form once
you have filled in these lines. Completing these steps helps te protect your privacy. Once the IRS discloses your tax transcript to the thirel party listed
on line 5, the IRS has no control over what the third party does with the information. If you would lik to limit the third party's authority to clisclose your
transcript information, you can specify this limitation in your written agreement with the third party.

 

6 Transcript requested. Enter the tax form number here (1040, 1065, 1120, etc.) and check the appropriata box below, Enter only one tax form

number per request. 1040
a Return Transcript, which includes most of the line items of a tax return as filed with the IRS. A tax return transcript does not reflect
changes made to the account after the retum is processed. Transcripts are only available for the following returns: Form 1040 series,

Form 1065, Form 1120, Form 1120-A, Form 1120-H, Form 1120-L, and Form 11208. Return transcripts are available for the current year

and returns processed during the prior 3 processing years. Most requests will be processed within 10 business days s vi
b Account Transcript, which contains. information on the financial status of the account, such as payments made on the account, penalty

assessments, and acjustinents made by you or the IRS after the return was filed. Return information is limited to items such as tax liability

and estimated tax payments. Account transcripts are available for most returns, Most requests wiil be processed within 10 business days i

¢ Record of Account, which provides the most detailed information as it is a combination of the Beturn Transcript and the Account
Transcript. Available fer current year and 3 prior lax years. Most requests will be processed within 10 business days

SI

7 Verification of Nonfiling, which is. proof from the IRS that you did not file a return for the year. Current year requests are only available
after June 15th. There are no availability restrictions on prior year requests. Most requests will be processed within 10 business days .

& Farm W-2, Form 1099 series, Form 1098 series, or Form 5498 series transcript. The IRS can provide a transcript that includes data from
these information returns. State or Iecal information is not included with the Form W-2 information, The IRS may be able to provide this
transcript information for up to 10 years. Information for the current year is general ly not available until the year after it is filed with the IRS. For
example, W-2 Information for 2071, filed in 2012, will likely not be available from the IRS until 2043. If you need W-2 information for retirernent
pluirposes, you should contact the Social Security Administration at 1-800-772-1213. Most requests will be processed within 10 business days .  []

i

Caution: If you need a copy of Form W-2 or Form 1099, you should first contact the payer. To get a copy of the Form W-2 or Form 1099 filed
with your return, you must use Form 4506 and request a copy of your return, which includes all attachments.

Cl

9 Year or period requested. Enter the ending date of the year or period, using the mm/ded/yyyy format. If you are requesting more than four
years or periods, you must attach another Form 4506-T. For requests relating to quarterly tax returns, such as Form 941, you must enter
each quarter or tax period separately. ,

12/31/14 [12/31/45 12/31 /16 / t

Caution: De nat sign this form unless all applicable lines have been completed.

 

Signature of taxpayer(s). | declare that { am either the taxpayer whose name is shown on line 1a or 2a, Of a person authorized to obtain the tax
information requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more
shareholder, partner, managing member, guardian, tax. matters partner, executor, receiver, administrator, trustee. or party other than the taxpayer, |
certify that | have the authority to execute Form 4506-T on behalf of the taxpayer. Note: For transcripts being sent to a third party, this form must be
received within 120 days of the signature date.

[¥] Signatory attests that he/she has read the attestation clause and upon so reading declares that he/she Phone number of taxpayer on line

 

 

 

 

has the. authority to sign the Form 4506-T. See instructions. Jaor2a
y Signature (see instructions) Date
Sign »
Here Title (if line 1a above is a corporation, partnership, estate, or trust}
) Spouse's signature Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 87667N Form 4506-T (Rev. 9-2015)

 

Selene Loss Mitigation Application Page 20 of 21
Form 4508-T (Rev. 9-2075}

Section rafersnces ara to the Internal Revenue Cede
unless otherwise noted,

Future Developments

For tha latest information abeut Form 4506-T and its
instructions, go to www.irs.gov/form4506t
Information about any recent developments affecting
Form 4506-T (such as legislation enacted after we
released it) will be pesled on that page.

 

General Instructions

Caution: Do not sign this form unless ail applicable
lines have been completed.

Purpose of form, Use Form 4506-T to request tax
return information, You can also designata (on line 5)
a third party. to receive the information. Taxpayers
using a tax year beginning in one calendar year and
ending in the following year (fiscal tax year) must file
Form 4508-T to request a return transcript,

Note: If you are unsure of which type of transcript
you need, request the Record of Account, as it
provides the most datailed information.

Tip. Use Form 4506, Request for Copy of
Tax Retum, to request copies of tax returns.

Automated transcript request, You can quickly
raquest iranseripis by using our automated

self-help service tools. Please visit us at IRS.qev and
click on "Get a Tax Transcript...” under “Tools” or
call 1-200-908-9946,

Where. to file. Mail or fax Form 4506-T to
the address below for the stats you lived in,
or the state your business was in, when that return
was filed. There are two address charts: one for
individual transcripts (Ferm 1040 series and Form
W-2) and one for ail other transcripts

If you are requesting more than one transcript or
other product and the chart below shews bvo
different addresses, send ycur request to the
address based on tha address of your most recent
retum,

 

Chart for individual transcripts
(Form 1040 series and Form W-2
and Form 1099)

If you filed an

individual return
and lived in:

Mail or fax to:

 

Alabarna, Kentucky,
Louisiana, Mississippi,
Tannessee, Taxas, a
foraign country, American
Samoa, Puerto Rico,
Guam, the
Commonwealth of the
Northem Mariana islands,
the U.S. Vircin lslands, or
AP.O. of F.P.O, address

Alaska. Arizona, Arkansas,
California. Colorade,
Hawaii, Idaho, illinois,
Indiana, lowa, Kansas,
Michigan. Minneseta,
Montana, Nebraska,
Nevada, New Mexico,
North Dakota, Oklahicma,
Oregon, South Dakota,
Utah, Washingten, 599-459-7227
Wisconsin, Wyoming

{nternal Ravenue Service
RAIVS Teara

Step 8716 AUSG

Austin, TX 73301

512-460-2272

 

Internal Revenue Service
RAIVS Team

Step 37106

Fresno, CA 93896

 

Connecticut, Delaware,
District of Columbia,
Floricla, Georgia. Maine,
Maryland, Massachuselts,
Misgouri, New Hampshire,
New Jersey, New York,
North Carolina, Ohio,
Pennsylvania, Rnode
Island, South Carolina,
Vermont, Virginia, Weat
Virginia

internal Revenue Service
RAIVS Team

Stop 8705 P-6

Kansas City, MO 64999

816-292-6102

 

Selene Loss Mitigation Application

Chart for all other transcripts

If you lived in
or your business
was in:

Mail or fax to:

 

Alabama, Alaska,
Arizona, Arkansas,
California, Colorado,
Florida, Hawaii, Idaho,
lowa, Kansas,
Louisiana, Mirnescta,

Mississippi, Internal Avenue Service

Missouri, Montana, RANS Team
Nebraska, Nevada, P.O. Box 9941
New Mexico. Mail Stop 6734

North Dakota,
Oklahoma, Qregen,
South Dakota, Texas,
Utah, Washington,
Wyoming, a foreign
country, American
Samoa, Puerto Rico.
Guam, the
Commonwealth of the
Norther Mariana
Islands, the U.S. Virgin
Islands, or A.P.O, or
F.P.O. address

Ogden, UT @4409

801-620-6922

 

Connecticut,
Delawars, District of
Columbia, Georgia.

Illinois, Indiana, Intemal Revenue Service
Kentucky, Maina, RAMS Team

Maryland, P.G. Box 145500
Jassachusetts. Stop 2800 F

Michigan, New Cincinnati, OH 45250
Hampshire, New
Jersey, New York,
North Carolina,
Ohio, Pennsylvania,
Rhode Island, South
Carolina, Tennessee,
Vermont. Virginia,
Wast Virginia,
Wisconsin

859-869-3592

 

Line 1b. Entar your employer identification nurnber.
(EIN) if your request relates to a business retum,
Otherwise, enter the first social security number
(SSN) or your individual taxoayer identification
number (TIN) shown on the return. Fer example, if
you are requesting Fann 1640 that includes
Schedule G (Form 1040), enter your SSM,

Line 3, Enter your currant address. If you usa a P.O.
box, include it on this line.

Line 4, Enier the address shown on the last return
filed if different from the address entered on fine 3,

Note: If the addresses on linas 3 and 4 are different
and you have not changed your address with the
IRS. file Farm 9822. Change of Address, For a
business address, file Form $822-B, Change of
Address or Responsible Party — Business.

Line 6. Enter only one tax form number per
request,

Signature and date. Form 4506-T must be signed
and dated by tha taxpayer listed on line 1a or 2a, If
you completed line 5 requesting the information be
sent to a third party, he IRS must receive Form
4506-T within 120 days of the dats signed by the
taxpayer or it will be rejected, Ensure that all
applicable lines are completed before signing.

¥cu must chack the box in the signature

area to acknowledge you have the

authority to sign and request the

information. The form will not be

processed and returned to you if the
box is urichecked.

Individuals, Transcripts of jointly filed tax returns
may be furnished to either spouse. Only one
signatura is required. Sign Form 4506-T axactly as
your name appeared on the original retum. If you
changed your name, also sign your currant name,

Page 2

Corporations, Generally, Form 4506-T can be
signed by: (1) an officer having legal authority to bind
the corporation, (2) any person designated by the
board of cirectors er othar governing body, or 3)
any officer or employee on written request by any
principal officer and attested to by the secretary or
other officer. A bona fide shareholder ot record
owning 1 percent or more of the outstanding stock
of the cerporation may submit a Form 4508-T but
must provide documentation to support the
frequester's right to receive the information,

Partnerships. Generatly, Form 4506-T can be
signed by any person who was a member of tha
Partnership during any part of the tax period
requested on line 9,

All others. See section 8102{e) f the taxpayer has
died, is insolvent, is a dissolved corporation, or if a
trustee, guardian, executor, receiver, or
administrator is acting for the taxpayer.

Note: If you are Heir at Jaw, Next of kin, or
Beneficiary you must he able to establish a material
interest in the estate or trust.

Dacumentation. For entities other than individuals,
you must attach the authorization document, For
eaample, this could be the letter from the principal
officer authorizing an employee of the corporation or
the letters testamentary authorizing an individual to
act for an estate,

Signature by a representative. A representative
can sign Form 4506-T for a taxoayer oniy if the
taxpayer has specifically deagated this. authority to
the representative on Form 2848, line 5, The
representative must aftach Form 2849 showing tha
delegation to Form 4506-7,

 

Privacy Act and Paperwork Reduction Act Notice,
We ask for the information on this form to estaolish
your right to gain access to the requested tax
infermaticn under the Internal Ravanue Coda. We
need this information to properly identify the tax
information ancl respond to your request. You ara
Not requirad to request any transcript; If you do
request a transcript, sections 6103 and 6109 and
their regulations require you te provide this
infermaticn, including your SSN or EIN. If you do not
crovide this information. we may not be able to
process your requesi. Providing false or fraudulent
information may subject yau to panaltias

Routine uses of this, information include giving if to
the Deparment of Justice for civil and eriminal
litigation, and cities, states, the District of Columbia,
and U.5. comraonsealtns and possessions for use
in administering their tax laws. We may also disclose
this information to other countries under a tax treaty,
to federal and state agencies to enforce federal
nontax criminal laws, or to federal law enforcement
and intelligence agencies to combat terrorism.

You ara not required ta provide tha information
requested on a form thal is subjact to the Paperwork
Reduction Act unless the form dieplays a valid OMB
control nuinber. Books or records relating to a form
ar its instructions must be retained as tong as their
contents may become material in the administraticn
of any Internal Revenue law. Generally, tax returns
and return information are confidential, a3 required
by section 6103.

The time needed to complete and tile Farm
SO6-T will vary depending on individual
circumstances. The estimated average time is:
Learning about the law or the form, 10 min;
Preparing the form, 12 min,; and Copying,
assembling, and sending the farm to the IRS,
20 min,

If you have comments concerning the accur acy of
these time estimates or suggestions for making
Form 4506-T simpler, we would be happy to hear
from you. You san write to:

Internal Revenue Service

Tax Forms and Publications Division
1114 Constitution Ave. NW, IR-6526
Washington, OC 20224

Do not send the form to this address, Instead, sue
Where fo fila on this page.

Page 21 of 21
